UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6877



THOMAS TALMADGE EVANS, JR.,

                                             Plaintiff - Appellant,

          versus

DANIEL T. MAHON, Warden, Dillwyn Correctional
Center; DIANE ELKO, Nurse, Dillwyn Correction-
al Center,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-1178-R)

Submitted:   July 23, 1996                 Decided:   August 6, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Talmadge Evans, Jr., Appellant Pro Se. Jill Theresa Bowers,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Powell Murry Leitch, III, FLIPPIN, DENSMORE, MORSE, RUTHERFORD &
JESSEE, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Evans v. Mahon, No. CA-95-1178-R (W.D. Va. May 9, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2